Order issued January \            lR , 2013




                                                   In The
                                           Qiourt of Appeals
                                lf.ifth, ilistri.ct of W.exa.s at ilalla.s
                                            No. 05-12-00141-CV


                                  IN THE INTEREST OF L.F., A CHILD


                               On App~al from the 196th Judicial District Court
                -'S:.: ·;:-   . .       ·: .. · Hunt County, Texas
                                    .. _..Trial Co~rt Cat.is·e No. 73788


                                                   ORDER

        The clerk's record has not been filed in this appeal. The information before us reflects

Mother, seeking to proceed on appeal without advance payment of costs, filed an affidavit of

indigence in January 2012 and again in July 2012. See TEX. R. APP. P. 20.1(a). The January

affidavit was not contested. The July affidavit was contested, but the trial court did not sign a

written order on the contest. Because the January affidavit was not contested and the trial court did

not sign an order on the contest to the July affidavit, the allegations in Mother's affidavit are deemed

true and she is allowed to proceed in this appeal without prepayment of costs. See TEX. R. APP. P.

20.1 (f),(i)(4). Accordingly, we ORDER Hunt County District Clerk Stacey Landrum to file, within

twenty days of the date of this order, the clerk's record without prepayment of costs by Mother. See

id. 20.1 (k).

        We DIRECT the Clerk of the Court to send a copy of this order, by electronic transmission,
to Hunt County District Clerk Stacey Landrum.




                     ,.
                      .   ~
                              '
                                  ..
                                       . . ·•·· . . =··· :\




                                                              -2-